Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Amendment, dated 6/22/2022 overcome the 112 rejection. Rejection is withdrawn. 

Claim Rejections - 35 USC § 101
Amendment, dated 6/22/2022 overcome 101 rejection. Rejection is withdrawn. 

Response to Arguments
Applicant’s arguments, see Amendment and Remark, filed 6/22/2022, with respect to Golden et al (US  2018/0218497, IDS) in view of Moser et al (US 8,214,157) have been fully considered and are persuasive.  The USC 103 rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, similarly claim 13 and 25, and their dependent claims, closest cited prior art of record do not teach all limitation alone or in combination, especially “… applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image; and storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images.”
Golden et al (US  2018/0218497, IDS) teach 0006-0008 teaches volume segmentation using straight line segments, using quadratic segments or volume calculations and metrics (view as procedural segmentation measures). Paragraph 0127-0129 teaches output segmentations maps with tiling approach, segmentation on borders, valid padding segmentation and pixel-wise segmentation (view as procedural segmentation measures, where 0069 teaches the use of convolutional neural network (CNN, view as deep-learning network) with different type for inference; figure 46 and 0333-0335 teaches apply trained CNN on different type of image data used to infer inner and outer contours (segmentation results). However, this does not teach the claim language ““… applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image; and storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images”

Moser et al (US 8,214,157) teaches the second part after OR in claims 1 and 17 both teaches iteratively (feedback) used to segregate (subdivide) data (cell images) into subset (two or more region) for independent identified those subset of data. However, this does not teach the claim language ““… applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image; and storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images”

None the of the cite prior art, Golden et al (US  2018/0218497, IDS) and Moser et al (US 8,214,157), teaches, alone or in combination, especially “… applying the trained deep-learning network to the distinguished 3-dimensional image to obtain a segmentation result for the distinguished 3-dimensional image; and storing the obtained segmentation result for the distinguished 3-dimensional image, wherein the feedback approves the results of the first attempt for a first proper subset of the plurality of 3-dimensional images and rejects the results of the first attempt for a second proper subset of the plurality of 3-dimensional images.” C
Claims 1-2, 4-7, 13-14, 16-19, 25-30 are allowed and renumber as claims 1-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656